TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 15, 2015



                                      NO. 03-13-00237-CR


                                  The State of Texas, Appellant

                                                 v.

                                  Clayton Kyle Stone, Appellee




         APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
            BEFORE JUSTICES PEMBERTON, FIELD, AND BOURLAND
           REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the order granting a motion to suppress evidence entered by the district

court. Having reviewed the record and the parties’ arguments, the Court holds that there was

reversible error in the district court’s order. Therefore, the Court reverses the trial court’s order

and remands the case for reconsideration of the motion to suppress. The State shall pay all costs

relating to this appeal, both in this Court and the court below.